DRYDEN SHORT-TERM BOND FUND, INC. ARTICLES SUPPLEMENTARY Dryden Short-Term Bond Fund, Inc., a Maryland corporation (the “Corporation”), having its principal office in Baltimore City, Maryland, hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST:The Corporation is registered as an open-end company under the Investment Company Act of 1940, as amended (the “1940 Act”) SECOND:Pursuant to authority expressly vested in the Board of Directors of the Corporation by Article IV, Section 1 of the charter of the Corporation (the “Charter”), the Board of Directors has duly reclassified the authorized and unissued shares of its common stock, par value $.01 per share (“Common Stock”), as set forth in these Articles Supplementary. THIRD:Prior to the reclassification authorized by these Articles Supplementary,the total number of shares of all classes and series of stock which the Corporation has authority to issue is 593,750,000 shares, par value $.01 per share, having an aggregate par value of $5,937,500, classified and designated as follows: Dryden Short-Term Corporate Bond Fund Class A Common Stock62,500,000 shares
